DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed 5/2/2022 is acknowledged.
Claims 1,3,7,23,25, and 26 are amended.
Claims 4-6,9-13,17-22, and 27-30 are withdrawn.
Claims 1-30 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3,7,8,14-16, and 23-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As amended, claims 1 and 23 recite the available throughput of the first link is based at least in part on available resources associated with the first link, a channel quality of the first link, and time-division multiplexing the first link with one or more other links of the first UE.  After carefully examining the instant disclosure, the examiner respectfully submits that support for this amendment is lacking and the addition of said limitation is new matter.  The specification discloses throughput requirements based on QoS and throughput based on time-division multiplexing.  The specification does not disclose available throughput based on available resources, channel quality, and time-division multiplexing.
Claims 2,3,7,8,14-16, and 24-26 are rejected because they depend on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,7,8,14-16, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freda (US 20210410129) in view of Wu (US 20210135789).



Re claim 1:
Freda discloses receiving an indication that a first data flow is to be initiated in a device-to-device sidelink connection between a first UE and at least a second UE (Fig.7 ref. Link Establishment Request, Link Connectivity Response, and Connectivity Report); 
identifying a quality of service associated with the first data flow (Para.[0208]  the request may include various information, such as the VQI or related QoS parameter or parameters associated with one or more flows for which the bearer should be established; an identification of the WTRU or WTRUs associated with the unicast and/or multicast link; and/or discovery results and Para.[0138] the link establishment response message may also contain the contents described in the link establishment request message); 
determining that a first link between the first UE and at least the second UE can support the first data flow based at least in part on the quality of service associated with the first data flow and an available resources resources (Para.[0219] a WTRU may determine whether to initiate and/or accept or reject a unicast/groupcast link, or whether to admit a unicast/groupcast sidelink radio bearer (SLRB) based on one or more criteria and Para.[0220] QoS requirements associated with the link, e.g., where a WTRU may accept or reject a unicast/groupcast link or SLRB establishment based on the QoS requirements of link and/or bearer to be established; QoS requirements of other existing links and ability to pre-empt such existing links… where a WTRU may accept or reject a unicast/groupcast link or SLRB establishment based on determination of the available resources, potentially based on the available resources required for the unicast/groupcast link or SLRB, and/or the WTRU may predict the resources required for the link or SLRB based on QoS requirements of the link or SLRB and Para.[0189] Alternatively, a WTRU may determine the number of WTRUs in the group based on the number of responses received from other WTRUs during link establishment signaling. A WTRU may be configured or preconfigured with a maximum number of WTRUs for which it may establish an AS-layer multicast group. This maximum number of WTRUs may depend on a measured CBR (e.g., a WTRU may consider a larger allowable multicast group when the measured CBR is lower); a measured pathloss or relative pathloss between any two WTRUs (e.g., a WTRU may determine the maximum number of WTRUs based on the maximum measured pathloss between two WTRUs, or a WTRU may determine that an AS-layer groupcast can be initiated or maintained when the maximum pathloss between any WTRUs in the group is below a threshold); and/or an expected QoS of the multicast link (e.g., any of the thresholds or criteria discussed above may be further modified based on the expected QoS of the link, such as where a WTRU may be configured with different thresholds associated with different VQI to be supported on the multicast link) and Para.[0233] and Para.[0234]); and 
establishing the first data flow with at least the second UE based at least in part on the determination (Fig.7 ref. 790 Link Establishment Confirm).
As shown above, Freda discloses performing admission control based on the QoS of a link and available resources.  Freda does not explicitly disclose available throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that information on available resources also provides information on available throughput, as also explicitly shown by Tailor (US 10,171,159 Col.4 lines 29-30 The resource availability includes an available throughput).
Freda does not explicitly disclose throughput based on a channel quality and time-division multiplexing.
Wu discloses throughput based on a channel quality and (Para.[0099]  Spatial multiplexing: When wireless channel quality is good and a rank of a channel matrix is greater than 1, a MIMO system may send a plurality of channels of data in parallel by using a plurality of transmit antennas and a plurality of receive antennas, and the plurality of channels of data sent in parallel are different, thereby increasing a data transmission throughput – where multiplexing and a good channel quality increase throughput, therefore throughput is based on channel quality and multiplexing). 
Freda and Wu are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Freda to include throughput based on channel quality and multiplexing as taught by Wu in order to reduce interference estimation capability (Wu Para.[0326]).
Freda in view of Wu does not explicitly disclose time-division multiplexing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that throughput based on time-division multiplexing as an obvious variant of throughput based on spatial multiplexing, as shown in Wu.  Time-division multiplexing and spatial multiplexing both increase the available throughput because both forms of multiplexing transmit data simultaneously, hence increasing the available throughput.
Re claim 2:
Freda discloses wherein: the device-to-device sidelink connection is a unicast connection between the first UE and the second UE, is a connection-based multicast device-to-device sidelink connection between the first UE and a plurality of other UEs, or a broadcast device-to-device sidelink connection between the first UE and a plurality of other UEs (Fig.7 and Para.[02019] a WTRU may determine whether to initiate and/or accept or reject a unicast/groupcast link, or whether to admit a unicast/groupcast sidelink radio bearer (SLRB) based on one or more criteria).
Re claim 3:
Freda discloses wherein the determining that the first link can support the first data flow further comprises: estimating the channel quality of the first link based at least in part on one or more of a channel quality index of the first link, a link spectral efficiency of the first link, a rank indicator of the first link, or a precoding matrix indicator of the first link (Para.[0265]  measurements of the channel quality (e.g., CQI, pathloss) during a discovery procedure of procedures).
Re claim 7:
Freda discloses transmitting a reference signal to at least the second UE; and receiving one or more measurement reports from the second UE or one or more other UEs, and wherein the channel quality of the first link is based at least in part on the one or more measurement reports (Fig.7 ref. Connectivity Report and Para.[0187]  A WTRU may maintain a list of quality measurements for each responding WTRU, and the WTRU may transmit a “connectivity report” which includes a list of WTRU responses that the WTRU was able to decode, e.g., along with WTRU ID and measured quality (e.g., RSRP, RSRQ, SINR, etc.); and/or a measured quality of the source WTRU (e.g., based on the transmitted request message and/or reference signals)).
Re claim 8:
Freda discloses wherein the one or more measurement reports indicate one or more of a channel quality index, a link spectral efficiency that can be supported by the first link, a rank indication of the first link, a precoding matrix index of the first link, or any combinations thereof (Para.[0265]  In some examples, admission control is based on sensing results. For example, a WTRU may perform admission control based on sensing or measurements maintained continuously at the WTRU and/or analyzed over a period of time prior to the trigger of admission control decision… measurements of the channel quality (e.g., CQI, pathloss) during a discovery procedure of procedures; and/or QoS related measurements at the WTRU or metrics at the WTRU, or measurements received from the other WTRUs or metrics received from the other WTRUs (e.g., in the UMUS)).
Re claim 14:
Freda discloses determining a link quality for each of a plurality of links with a plurality of other UEs, each link quality determined based at least in part on a corresponding channel quality and available channel resources (Fig.7 ref Connectivity Report and Para.[0188] For example, a WTRU which receives connectivity reports may determine the WTRUs to be included in the multicast group, e.g., based on information such as whether a measurement between two WTRUs are above a specific threshold and Para.[02019] a WTRU may determine whether to initiate and/or accept or reject a unicast/groupcast link, or whether to admit a unicast/groupcast sidelink radio bearer (SLRB) based on one or more criteria and Para.[0220] QoS requirements associated with the link, e.g., where a WTRU may accept or reject a unicast/groupcast link or SLRB establishment based on the QoS requirements of link and/or bearer to be established; QoS requirements of other existing links and ability to pre-empt such existing links… where a WTRU may accept or reject a unicast/groupcast link or SLRB establishment based on determination of the available resources, potentially based on the available resources required for the unicast/groupcast link or SLRB, and/or the WTRU may predict the resources required for the link or SLRB based on QoS requirements of the link or SLRB and Para.[0189] Alternatively, a WTRU may determine the number of WTRUs in the group based on the number of responses received from other WTRUs during link establishment signaling. A WTRU may be configured or preconfigured with a maximum number of WTRUs for which it may establish an AS-layer multicast group. This maximum number of WTRUs may depend on a measured CBR (e.g., a WTRU may consider a larger allowable multicast group when the measured CBR is lower); a measured pathloss or relative pathloss between any two WTRUs (e.g., a WTRU may determine the maximum number of WTRUs based on the maximum measured pathloss between two WTRUs, or a WTRU may determine that an AS-layer groupcast can be initiated or maintained when the maximum pathloss between any WTRUs in the group is below a threshold); and/or an expected QoS of the multicast link (e.g., any of the thresholds or criteria discussed above may be further modified based on the expected QoS of the link, such as where a WTRU may be configured with different thresholds associated with different VQI to be supported on the multicast link)).
As shown above, Freda discloses performing admission control based on the QoS of a link and available resources.  Freda does not explicitly disclose available throughput.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that information on available resources also provides information on available throughput, as also explicitly shown by Tailor (US 10,171,159 Col.4 lines 29-30 The resource availability includes an available throughput).
Re claim 15:
Freda discloses transmitting a reference signal to each of the plurality of other UEs; and receiving a plurality of measurement reports from the plurality of other UEs (Fig.7 ref. Link Establishment Request and Para.[0133]  WTRU 510 may transmit reference signals along with (e.g., within the message, e.g., at the PHY layer) link establishment request message 530 and Para.[0187]  A WTRU may maintain a list of quality measurements for each responding WTRU, and the WTRU may transmit a “connectivity report” which includes a list of WTRU responses that the WTRU was able to decode, e.g., along with WTRU ID and measured quality (e.g., RSRP, RSRQ, SINR, etc.); and/or a measured quality of the source WTRU (e.g., based on the transmitted request message and/or reference signals)), and 
wherein the link quality for each of the plurality of links is determined based at least in part on the corresponding measurement report (Fig.7 ref. Connectivity Report and Para.[0187]  A WTRU may maintain a list of quality measurements for each responding WTRU, and the WTRU may transmit a “connectivity report” which includes a list of WTRU responses that the WTRU was able to decode, e.g., along with WTRU ID and measured quality (e.g., RSRP, RSRQ, SINR, etc.); and/or a measured quality of the source WTRU (e.g., based on the transmitted request message and/or reference signals) and Para.[0189] Alternatively, a WTRU may determine the number of WTRUs in the group based on the number of responses received from other WTRUs during link establishment signaling. A WTRU may be configured or preconfigured with a maximum number of WTRUs for which it may establish an AS-layer multicast group. This maximum number of WTRUs may depend on a measured CBR (e.g., a WTRU may consider a larger allowable multicast group when the measured CBR is lower); a measured pathloss or relative pathloss between any two WTRUs (e.g., a WTRU may determine the maximum number of WTRUs based on the maximum measured pathloss between two WTRUs, or a WTRU may determine that an AS-layer groupcast can be initiated or maintained when the maximum pathloss between any WTRUs in the group is below a threshold); and/or an expected QoS of the multicast link (e.g., any of the thresholds or criteria discussed above may be further modified based on the expected QoS of the link, such as where a WTRU may be configured with different thresholds associated with different VQI to be supported on the multicast link) and Para.[0233] and Para.[0234]).
Re claim 16:
Freda discloses wherein the establishing the first data flow with the plurality of other UEs is based on an aggregation of the plurality of measurement reports (Fig.7 ref. Connectivity Report and Para.[0187]  A WTRU may maintain a list of quality measurements for each responding WTRU, and the WTRU may transmit a “connectivity report” which includes a list of WTRU responses that the WTRU was able to decode, e.g., along with WTRU ID and measured quality (e.g., RSRP, RSRQ, SINR, etc.); and/or a measured quality of the source WTRU (e.g., based on the transmitted request message and/or reference signals) and Para.[0189] Alternatively, a WTRU may determine the number of WTRUs in the group based on the number of responses received from other WTRUs during link establishment signaling. A WTRU may be configured or preconfigured with a maximum number of WTRUs for which it may establish an AS-layer multicast group. This maximum number of WTRUs may depend on a measured CBR (e.g., a WTRU may consider a larger allowable multicast group when the measured CBR is lower); a measured pathloss or relative pathloss between any two WTRUs (e.g., a WTRU may determine the maximum number of WTRUs based on the maximum measured pathloss between two WTRUs, or a WTRU may determine that an AS-layer groupcast can be initiated or maintained when the maximum pathloss between any WTRUs in the group is below a threshold); and/or an expected QoS of the multicast link (e.g., any of the thresholds or criteria discussed above may be further modified based on the expected QoS of the link, such as where a WTRU may be configured with different thresholds associated with different VQI to be supported on the multicast link) and Para.[0233] and Para.[0234]).

Re claim 23:	
Claim 23 is rejected on the same grounds of rejection set forth in claim 1.  Freda further discloses a processor, memory coupled with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus (Fig. 1B).
Re claim 24:
	Claim 24 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 25:
Freda discloses estimate the channel quality of the first link based at least in part on one or more of a channel quality index of the first link, a link spectral efficiency of the first link, a rank indicator of the first link, or a precoding matrix indicator of the first link (Para.[0265]  measurements of the channel quality (e.g., CQI, pathloss) during a discovery procedure of procedures), and 
wherein the quality of service associated with the first data flow is based at least in part on one or more of a priority of data to be transmitted using the first data flow, a minimum data rate associated with the first data flow, a packet delay budget associated with the first data flow, or reliability associated with the first data flow (Para.[0261]  In step 810, bearer and/or link establishment may be initiated with QoS information associated with the bearer/link. In step 870, the WTRU may use configuration, preconfiguration, and/or CBR to determine a number of resource selection attempts to perform for the admission control as well as the parameters to use for the resource selection attempts (e.g. PDB—packet delay budget, periodicity, and/or packet size for the resource selection, availability threshold, etc)).
Re claim 26:
	Claim 26 is rejected on the same grounds of rejection set forth in claim 7.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471